Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, II (US 2020/0385093) in view of Sorensen (US 2008/0066393). Gordon, II discloses a multi-hulled aquatic vessel 14 with a plurality of hulls 30 and a dome 10 spanning the hulls. Not disclosed by Gordon, II are the particular dimensions of the hull arrangement and a dual wall modular dome. Sorensen teaches a dual wall (paragraph 0045) modular hemispherical dome (Abstract; Figure 1) to form a living area (houses, paragraph 0005) and pentagon panels (Figure 3) and door (Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gordon, II with a dual wall modular hemispherical dome with living area and pentagon panels and door for a light weight, inexpensive and strong construction as taught by Sorensen. The combination combines known features to achieve predictable results. With respect to the claimed dimensions in claims 1 and 5, note MPEP 2144.04 IV A, claimed dimensions would not be patentably distinct. It would have been an obvious choice of engineering design to a person of ordinary skill in the art before the effective filing date to form the device of Gordon, II of the claimed dimensions for reduced drag and increased economy. With respect to claim 2, note Sorensen, paragraph 0005. With respect to claim 6, note Sorensen, Figure 1. With respect to claim 11, note Sorensen, Figure 3. With respect to claim 12, note Sorensen, Abstract, door.
Claims 3-4, 7-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japan 63-23597 shows a catamaran with dome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617